Per Curiam:
There is nothing in Brussel’s affidavit of defense which exhibits a reason why the judgment should not be revived against his land. He bought the land with the lien upon it, and that that judgment was valid, and the consideration lawful, is not disputed. The mistake in setting forth that the consideration was purchase money is of no consequence, for if even that had been the fact, the status of the parties could not have been altered thereby. The collateral equities that might occur from that fact could not be interposed to prevent a revival of the judgment, but only to affect an execution.
Judgment affirmed.